Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00402-CV

                     IN THE ESTATE OF Maria L. RAYNES, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2013PC0369
                          Honorable Tom Rickhoff, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the probate court’s
judgment awarding the Estate of Maria L. Raynes $10,599.00 in damages from Leah Raynes for
expenses is REVERSED, and judgment is RENDERED that the estate take nothing on that claim
as it was submitted to the jury.

     The portion of the probate court’s judgment awarding attorney’s fees to the estate is
REVERSED.

      The portion of the probate court’s judgment awarding $44,778.00 in damages from Leah
Raynes for rent is REFORMED to an award of $36,622.40.

       The remainder of the probate court’s judgment is AFFIRMED AS REFORMED.

       We REMAND this cause to the probate court for a new trial on attorney’s fees.

       We tax one-half of the costs of court for this appeal against Leah Raynes; we tax the
remaining one-half against Arthur Raynes, Independent Executor.

       SIGNED May 29, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice